       Case 4:20-cv-00021-DPM Document 10 Filed 05/27/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

KANDICE HAUSE                                                        PLAINTIFF

v.                          No. 4:20-cv-21-DPM

CITY OF LITTLE ROCK                                            DEFENDANT

                                   ORDER
      Status report on fees, Doc. 9, appreciated. The joint motion to
dismiss, Doc. 5, is granted. All material things considered, the proposed
settlement is fair, reasonable, and adequate. Lynn's Food Stores, Inc. v. United
States, 679 F.2d 1350, 1353 (11th Cir. 1982); Melgar v. OK Foods, 902 F.3d 775,
779 (8th Cir. 2018). It reflects a good-faith compromise of contested overtime
compensation issues. And the attorneys' fee was handled separately. Doc. 9;
Melgar, 902 F.3d at 779; Barbee v. Big River Steel, LLC, 927 F.3d 1024, 1027 n.1
(8th Cir. 2019). The Court will dismiss the complaint with prejudice and
retain jurisdiction for a time to enforce the parties' settlement.
      So Ordered.




                                     D .P. Marshall Jr.
                                     United States District Judge
